On appeal of defendant Fredericks, judgment of the County Court of Nassau county reversed on the law and the facts, with costs, and complaint as to her dismissed, with costs. The undisputed testimony shows that Mrs. Fredericks’ car, at the time of the accident, was being driven by a third party without her knowledge or consent and contrary to her express instructions to her son; that such third party was unlicensed to drive an automobile; and that the son was not in the ear at the time. The circumstances do not warrant an inference that the son had the implied right to loan the car to third parties; and we think, upon the facts shown, the owner is not liable as a matter of law. (See Arcara v. Moresse, 258 N. Y. 211; Owen v. Gruntz, 216 App. Div. 19; Psota v. Long Island R. R. Co., 246 N. Y. 388; Ermann v. Kahn, 229 App. Div. 693.) On appeal of defendant Tide Water Oil Sales Corporation, judgment unanimously affirmed, with costs to respondent. No opinion. Lazansky, P. J., Kapper, Carswell, Scudder and Tompkins, JJ., concur.